                                 RAAB, STURM & GANCHROW, LLP
                                            COUNSELORS AT LAW
                                       2125 CENTER AVENUE, SUITE 100
                                         FORT LEE, NEW JERSEY 07024
                                            Tel: (201)292-0150
                                            FAX: (201)292-0152
                                                                                    MAURAE.BREEN**
    RONALDRAAB*
                                                                                    SAMUELR.BLOOM****
    IRAA.STURM***
    ARID.GANCHROW*

            ————

  *ADMITTEDINNYANDNJ
 **ADMITTEDINNYANDCT
***ADMITTEDINNYANDFLA
****ADMITTEDINNY,NJANDMD
                                                                 May 6, 2021

By: ECF
The Honorable Katherine Polk Failla

                                                              MEMO ENDORSED
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square
New York, New York

Re:           Building Service 32BJ Health Fund, et al.
                            v.
              Fifth Avenue Building Company, LLC, et al.
              S.D.N.Y. Docket No. 20-CV-6302 (KPF)

Dear Judge Failla,

        Please accept the following motion letter asking to adjourn the upcoming conference
scheduled for May 19, 2021 at 10:00 am on the ground that the parties are in the processing of
resolving the issues raised in the complaint. The parties request that the case be dismissed without
prejudice, but with the right of either party to reopen the action should a settlement not be
consummated. The parties request that the time period to so move be for sixty (60) days.

                                                                 Respectfully submitted,

                                                                 s/ Ira A. Sturm

cc:           Jerold Goldberg, Esq. (By: ECF)
Application GRANTED. All deadlines and conferences are hereby
adjourned. Furthermore, the Court ORDERS that this action be
conditionally discontinued without prejudice and without costs;
provided, however, that on or before July 5, 2021, the parties may
submit to the Court their own Stipulation of Settlement and Dismissal
for the Court to So Order. Otherwise, within such time Plaintiff may
apply by letter for restoration of the action to the active calendar
of the Court in the event that the settlement is not consummated.
Upon such application for reinstatement, the parties shall continue
to be subject to the Court’s jurisdiction, the Court shall promptly
reinstate the action to its active docket, and the parties shall be
directed to appear before the Court, without the necessity of
additional process, on a date within ten (10) days of the
application, to schedule remaining pretrial proceedings and/or
dispositive motions, as appropriate. This Order shall be deemed a
final discontinuance of the action with prejudice in the event that
Plaintiff has not requested restoration of the case to the active
calendar on or before July 5, 2021.

The Clerk of Court is directed to terminate all pending motions,
adjourn all remaining dates, and close this case.



Dated:   May 6, 2021            SO ORDERED.
         New York, New York



                                HON. KATHERINE POLK FAILLA
                                UNITED STATES DISTRICT JUDGE
